     Case 3:19-cv-11201-RHC-PTM ECF No. 45 filed 04/30/20          PageID.612     Page 1 of 2



                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

J.R. PETTWAY,

              Plaintiff,

v.
                                          CASE NO: 19-CV-11201

JERRY BUSH, ET AL.,

              Defendants.
                              /
                   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                             AND RECOMMENDATION

        This matter was referred to United States Magistrate Patricia T. Morris pursuant to 28

U.S.C. §636(b)(1)(B) and Local Rule 72.1. In her report filed on March 20, 2020, the

magistrate judge recommended that this court dismiss the complaint for failure to prosecute

and deny all pending motions as moot. No objections have been filed pursuant to 28 U.S.C.§

636(b)(1)(C), thus further appeal rights are waived.1

        The court ADOPTS the Report and Recommendation for purposes of this Order.

        Accordingly, IT IS ORDERED that, for the reasons set forth in the Magistrate Judge’s

Report and Recommendation, Plaintiff’s Complaint is DISMISSED pursuant to

Fed.R.Civ.P.41(b) and E.D.Mich. LR 41.2 for failure to prosecute and all pending motions are

DENIED AS MOOT.               .

                                           S/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE


Dated: April 30, 2020


        1
       The failure to object to the magistrate judge’s report releases the court from its duty to
independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
  Case 3:19-cv-11201-RHC-PTM ECF No. 45 filed 04/30/20           PageID.613    Page 2 of 2




I hereby certify that a copy of the foregoing document was mailed to counsel of record and/or
pro se parties on this date, April 30, 2020, by electronic and/or ordinary mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522

                                        .




                                              2
